FILED
                            NOT FOR PUBLICATION                               SEP 07 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-30213

               Plaintiff - Appellee,              D.C. No. 3:01-cr-00151-JWS

  v.
                                                  MEMORANDUM *
ALEX CONTRERAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Alex Contreras appeals from the district court’s order granting his 18 U.S.C.

§ 3582(c)(2) motion for sentence reduction. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

       Contreras contends that the district court erred when it failed to hold a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
resentencing hearing governed by United States v. Booker, 543 U.S. 220 (2005),

when ruling on his § 3582(c)(2) motion. This contention is foreclosed. See Dillon

v. United States, 130 S. Ct. 2683, 2690-92 (2010); Fed. R. Crim. P. 43(b)(4).

      Contreras also contends that the district court erred by failing to correct a

mistake in his original sentence when ruling on the § 3582(c)(2) motion. As a

general rule, this court does not consider an issue raised for the first time on

appeal. See United States v. Robinson, 20 F.3d 1030, 1032 (9th Cir. 1994).

      AFFIRMED.




                                           2                                       08-30213